DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, states “a length of 7 cm or more” however, the originally filed specification only has support for a length of 5 cm to 20 cm, there is not support for the limitation “7 cm or more” creating a claimed range past the disclosure of 20 cm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al. (US 5,107,871) in view of JP (2004/243015) and Sneed (US 2012/0328355).
Butcher et al. discloses a cosmetic container (1) comprising a main body (2) having a depression (8) to accommodate contents therein; a cover unit (4) configured to cover the depression; and an applicator (17) received in the main body, and the main body has a shape where its width from left to right is long and its width from front to back is short to correspond to the shape of the applicator (see Figures 1-3). Each of the cover unit (4) and the depression (8) has a shape where its width from left to right that is parallel to a longitudinal direction of the applicator’s length (see Figure 2) (Claim 2). The applicator (17) is detachably provided on the cover unit (see Figure 2) (claim 6). The applicator (17) is stored on the cover unit (4).  The cover unit (4) comprises a seat surface (4) on which the applicator is seated, the seat surface forming a plane; a lower protrusion (22) extending towards the depression on an opposite side of the seat surface, so as to seal the depression; and an upper protrusion (14) extending upwards from a circumference of the seat surface (see Figures 3 and 4) (claim 10). A lid unit (1) 
	Butcher et al. discloses the claimed invention except for the applicator having a rod shape and the applicator comprising a brush member configured to transfer the contents to skin, and a handle extending from the brush member in an opposite direction, and the handle has a length from 5cm to 20cm. 
	JP teaches a cosmetic device comprising a rod shaped applicator that is not extendable or retractable (claim 3) that can be a sponge and brush (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator of Butcher et al. be a rod with a sponge or brush member as taught by JP reference since both applicators are known to apply powder or liquid makeup. 
	Sneed teaches a rod shaped cosmetic tool having a length of 2 in to 7 in (5.08 cm-17.7 cm) (paragraph 20). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the rod of Butcher et al. and JP be in the range of greater than 7 cm as taught by Sneed to allow for a comfortable gripping portions for the user.


	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al. (US 5,107,871) in view of JP (2004/243015) and Sneed (US 2012/0328355) as applied to claims 1-3, 6, and 8-15  above, and further in view of Huh (US CA 2,525,030).
The combination of Butcher and JP disclose the claimed invention except for the applicator being magnetically coupled to the cover unit. Huh discloses an applicator member that is magnetically coupled to a cover unit (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of the combination of Butcher et al. and the JP reference be magnetically coupled to the cover unit as taught by Huh to keep the applicator member attached when not in use. 

Response to Arguments
Applicant’s arguments filed 1/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/14/2022